Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 1 of 17 Page ID #:408




          EXHIBIT 8
Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 2 of 17 Page ID #:409
                                                                                     Deadline to file an appeal: 09.12.20

                                                                                                   Office of Attorneys

                                                                                                November 25, 2020
                                             The Principality of Liechtenstein

                                                      PRINCELY                                   Seeger, Frick & Partner

                                            LAND COURT                             Deadline for payment of costs: 23.12.20
                                                                                    Please always specify document

                                                                                  number 08 EX.2016.5802 ON 158




                                                          RULING
  The Princely Land Court in Vaduz through the Judge of the Princely Land Court Dr Roger
  Beck in lawsuit of:

  Complainant Party:                              through Vitaly Ivanovich Smagin, Russian Federation,
                                                  represented by office of attorneys Seeger, Frick &
                                                  Partner AG, address: Landstrasse 81, 9494 Schaan,


  vs.

  Obligated Party:                               through Ashot YEGIAZARYAN, REDACTED                    ,
                                                  USA-90210 Beverly Hills, California, represented by
                                                  Schurti Partners Rechtsanwälte AG, address Zollstrasse
                                                  2, 9490 Vaduz,

  Claimant:                                      Evgeniy Nikolaevich Ratnikov,
                                                 Russian Federation,
                                                 represented by Mag. Christian Maitz, address:
                                                 Industriering 14, 9491 Ruggell

  in respect of:                                 Approval of the enforcement claim (StW: CHF 91
                                                 '605'445.97)


                                                          held that:
          The Claimant's claim to the Princely Land Court for the suspension of the said
          proceedings under number 08 EX.2016.5802 in accordance with Art. 51 of the
          Enforcement Procedure Act in conjunction with Section 159 of the Civil Procedure
          Code, in conjunction with Art. 20, paragraph 1 of the Bankruptcy Procedure Act is
          rejected.

          The Claimant is required to pay the Complainant party the costs of CHF 1,663.20
          for the withdrawal of the claim to suspend within four weeks; otherwise, the
          enforcement will be sought.




           SPANIAGASSE 1 • 9490 ВАДУЦ • ТЕЛЕФОН +423 - 236 61 1 1 • ФАКС +423 - 236 65 39
Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 3 of 17 Page ID #:410
                                           Page 2




                                Rationale:

  In the claim in question (ON 141a) received on 11.09.2020, the Claimant requested the
  above and stated the following:


  The Claimant is the insolvency administrator of the Complainant party, appointed on
  20.08.2020 by the Moscow Arbitration Court. According to paragraph 159 in conjunction
  with paragraph 1 of Art. 20 of the Bankruptcy Procedure Act, all legal disputes where a
  party to the proceedings is an Insolvent Debtor shall be legally suspended when the
  bankruptcy proceedings are initiated, if this involves any property related to the
  bankruptcy estate. The same is valid for the enforcement and cassation proceedings
  under consideration. The suspension is due to the fact itself. The ruling on the suspension
  becoming effective is solely of a declarative effect. When initiating bankruptcy
  proceedings, the Insolvent Debtor loses its powers to manage and represent the
  bankruptcy estate and can no longer perform any procedural actions. This is equivalent
  to procedural incapacity and justifies the official acceptance of the invalidity of the
  proceedings affected by this defect. The Insolvent Debtor is replaced by the insolvency
  administrator on behalf of the bankruptcy estate. When starting the bankruptcy
  proceedings, the insolvency administrator becomes a party to the proceedings. The
  Claimant also refers to part 6 of Art. 1 of the Law of the Russian Federation "On
  Insolvency", according to which foreign court decisions in cases of insolvency
  (bankruptcy) are recognized within the territory of the Russian Federation in accordance
  with the international treaties of the Russian Federation (ON 141a).

  The claim was sent to the Complainant party and the obligated party for consideration.
  There was no feedback from the obligated party. The Complainant party expressed its
  opinion of the Claimant’s claim as follows (ON 154, ON 155, ON 156, and ON 157):

  The Claimant's claim is an interlocutory dispute and, if the Complainant had won it, he
  would have been entitled to reimbursement of costs, which, in the absence of an
  agreement between Liechtenstein and the Russian Federation, could not have been
  enforced and therefore an claim for bail would have been submitted. None of the facts
  about the release from obligations will help the Claimant, and the alleged procedural
  costs will include a hearing on the examination of evidence, in which, apart from the
  Complainant and the Claimant, Pavel Viktorovich Novikov will also need to be heard. It
  will also be necessary to hear an expert on the RF bankruptcy legislation. Thus, the
  security deposit will be CHF 211,680.00.

  The Claimant claims that bankruptcy proceedings have been initiated in respect of the
  Complainant's property in Moscow. However, in Moscow there are no bankruptcy
Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 4 of 17 Page ID #:411
                                             Page 3

  proceedings in the understanding of Liechtenstein. It is correct that the Moscow
  Arbitration Court began proceedings in respect of the Complainant's property under
  number A40-17597 / 20-4-36F by the resolution dated 20.08.2020. This is a type of
  proceedings that are similar to the litigation to prevent commercial insolvency in
  Liechtenstein. The proceedings are a preliminary debt settlement process, not
  bankruptcy proceedings, and are governed by the Russian bankruptcy law. The
  Claimant is trying, in an unprofessional and superficial way, to call these proceedings the
  bankruptcy proceedings or the proceedings on bankruptcy. The first section of the
  Russian bankruptcy law is a settlement procedure and designed to control the proper
  payment of debts and to establish a payment schedule. A financial manager is
  appointed, who, however, is inconsistent with the insolvency administrator. The former
  collects information, calls a meeting of creditors, keeps the appropriate minutes and
  gives conditions and recommendations regarding the payment schedule. In the process
  of debt settlement, the debtor, without the consent of the financial manager, has no
  right to purchase new goods or shares in the amount of more than RUB 50,000.00, to
  grant loans or guarantees, transfer or pledge assets. If the debtor does so without
  consent, the financial manager may challenge the orders in arbitration, but they could
  not be automatically cancelled. The financial manager does not have the right to
  dispose of the debtor's assets. The latter can still collect debts from debtors, continue
  legal proceedings, and has the full right to collect payments. All creditors can still make
  valid payments to it, and it can claim any debt to be reclaimed. The financial manager
  can join the debtor's proceedings and, according to the Liechtenstein law, become a
  third party to the process. The possibility to treat the proceedings by the resolution of the
  Moscow court as bankruptcy abroad in accordance with Art. 5 paragraph 2 of the
  Bankruptcy Procedure Act, should be determined taking into account the many ways of
  resolving insolvency in legal norms. It is necessary that the foreign bankruptcy
  proceedings comply with the principles of the Liechtenstein Bankruptcy Procedure Act.

  The Complainant is in the process of settling the debt and thus the Complainant has the
  opportunity to restructure its liabilities under the supervision of the court and the financial
  manager. If this fails, and the next stage is reached, it will be possible to talk about
  foreign bankruptcy proceedings. Another difference is that the Complainant does not
  lose the right to dispose of its assets in the process of restoring solvency, even if certain
  transactions are subject to control and possible legal challenge by the financial
  manager.
Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 5 of 17 Page ID #:412
                                            Page 4


  The financial manager does not have the right to make his own decisions, he can only
  lodge claims to the court. The Complainant retains the right to collect debts on his own
  behalf. He retains his legal capability and capacity, and manages his own proceedings.

  Thus, the Complainant is not in bankruptcy proceedings, so there are no conditions for
  suspension. The purpose of the suspension is to give the insolvency administrator the time
  to declare that the claim is admitted or the proceedings are continued. Nevertheless,
  the financial manager does not have such rights of disposition. The debt settlement
  process in Russia has no suspensive effect.

  For pending enforcement proceedings, the suspensive effect in accordance with Art. 20
  paragraph 1 of the Bankruptcy Procedure Act does not apply. They would not be
  suspended. Even if the ruling of the Moscow court had legal consequences within the
  country, it would not have led to the suspension of the active enforcement proceedings.

  The Claimant does not claim that the current Russian proceedings are comparable to
  the bankruptcy proceedings in Liechtenstein. He only touched upon the question of
  Liechtenstein's bankruptcy law. He also does not argue that the Complainant has lost the
  right to dispose of its assets or that the proceedings in Russia have the suspensive effect.

  Regarding the acknowledgement of legal decisions on bankruptcy between
  Liechtenstein and Russia, it is argued that there are neither bilateral agreements on the
  acknowledgement of legal decisions on bankruptcy, nor mutual claims of governments.
  In accordance with Art. 5 paragraph 2 of the Bankruptcy Procedure Act, movable
  property located in Liechtenstein was to be transferred to a foreign bankruptcy authority
  at its request, unless bankruptcy proceedings were initiated in Liechtenstein. The transfer
  is rejected if the foreign country does not respect the principle of reciprocity. The Russian
  courts did not reciprocate with respect to the insolvency proceedings opened in
  Liechtenstein. Liechtenstein's bankruptcy proceedings would not have been recognized
  in Russia.

  The Moscow court's judgment submitted by the Claimant was partially biased or
  incorrectly translated. Thus, the term “insolvency administrator” is used throughout the
  translation, although the word “financial” should be used in the German translation. The
  Claimant was not appointed as an insolvency administrator, but as a financial manager
  and thus as a supervisor of the assets of the respective debtor. The Moscow court ruled
  not the bankruptcy, but the debt restructuring.
Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 6 of 17 Page ID #:413
                                            Page 5


  Thus, there are no such conditions as may be necessary for the suspension of the relevant
  enforcement proceedings (ON 154).

  In conclusion, the Complainant party argued that there were no bankruptcy
  proceedings abroad, which would have the suspensive effect provided for in Art. 20
  paragraph 1 of the Bankruptcy Procedure Act. In the civil proceedings between the
  Claimant and the Obligor in the United States District Court for the Central District of
  California (case no. 2: 14-cv-09764-RGK-PLA), the Claimant, on September 14, 2020,
  requested to be allowed to intervene in accordance with the ruling of the Moscow court
  and substantiated this by the fact that he wanted to protect the interests of the
  Complainant's creditors, which should have been ensured through supervision and
  prevention of dispersal of assets. This petition was rejected by the ruling of 09.11.2020 due
  to the absence of a preliminary claim for recognizing the Claimant as the legal
  representative of the Complainant or his assets (ON 156).

  The Complainant party additionally stated that the Claimant, as a financial manager,
  sent the relevant draft petition by email dated 07.09.2020 to attorney Mark Williams, who
  supported the debtor in disputes with the Complainant in the United States. There was
  not a word about the fact that the Complainant may have lost the right to dispose of his
  own assets or that the applicant for the suspension of proceedings was treated as an
  "insolvency administrator". He describes that in Moscow the "debt restructuring"
  procedure is held in respect of the Complainant (ON 157).


  In view of the above, the court considered the following:

  In accordance with Art. 20 of the Bankruptcy Procedure Act, the legal disputes in which
  a Complainant or a defendant is the Insolvent Debtor, with the exception of those
  proceedings described in Art. 19 paragraph. 3, shall be suspended when the bankruptcy
  proceedings are initiated. In this regard, the Princely Court of Appeal clarified that the
  principle of universality of bankruptcy proceedings applies by definition in accordance
  with the Liechtenstein law (In OGH of 06.05.2003, 2 Cg 2001.68, LJZ 1/04).

  If the foreign insolvency proceedings are admitted in Liechtenstein, then this leads to the
  fact that, from the moment of the opening of the bankruptcy proceedings abroad, the
  power to conduct the proceedings (procedural legitimation), which shall be regulated in
  accordance with the procedural law of Liechtenstein and be a prerequisite for
  conducting the proceedings, shall be transferred to a foreign insolvency administrator
  (see also LES 2002, 302f).
  The Princely Supreme Court has indicated that "foreign bankruptcy proceedings" in
  respect of the assets of one of the parties can have legal consequences in Liechtenstein
  only if the foreign state concerned is reciprocal (In OGH of 06.05.2003 to 2 Cg 2001.68, LJZ
  1/04).
Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 7 of 17 Page ID #:414
                                              Page 6



  The Principality of Liechtenstein did not conclude bilateral agreements on bankruptcy
  proceedings with Russia. However, the principle of strict territoriality was "mitigated" in the
  proceedings in Liechtenstein, for example, by confirming the competence to proceed of
  the insolvency administrator in Switzerland (LES 1982, 81). In addition, the Princely
  Supreme Court upheld the "claim for acknowledgement" of reciprocity in relation to
  Germany - on the basis of paragraphs 237, 238 of the German Bankruptcy Procedure
  Act, the litigation practice of the German courts and the German Bankruptcy
  Regulations, and Art. 102 of the EU Bankruptcy Provisions. The German insolvency law
  establishes the corresponding powers of the insolvency officer, therefore the insolvency
  officer may in principle exercise all the powers to which he/she is entitled under the
  German law (In OGH of 06.05.2003 to 2 Cg 2001.68, LJZ 1/04). Accordingly, pursuant to
  the local litigation practice, in order to confirm the competence to proceed of a foreign
  insolvency administrator or officer in local court proceedings, it is first of all important that
  the person concerned in the foreign court proceedings is legally determined as an
  insolvency administrator or officer and, therefore, as a party to the proceedings.

  Further, in terms of these proceedings, the Claimant claims that he is the insolvency
  administrator of the Complainant party. However, he does not indicate what his powers
  in the Russian legal proceedings are in this regard and what (procedural) rights the
  Complainant party still has. With regard to these proceedings, he only declares that the
  opening of the bankruptcy proceedings will lead to the fact that the Insolvent Debtor will
  lose the authority to manage and dispose of the bankruptcy estate, as well as the
  competence to proceed.

  In contrast, the Complainant party argues that the Claimant is just a financial manager
  without the right to make his own decisions and can only apply to the court. The
  Complainant party retained the right to dispose of its assets and the right to collect debts
  on its own behalf. Regarding its proceedings, the Complainant party retained its legal
  capability and capacity, and it conducts these proceedings itself.

  These claims by the Complainant party are based on the "declaration-notice" of the
  Claimant (ON 141). This declaration is the same document that was attached to the said
  claim and used by the Claimant as a substantiation for his claim. The only difference is
  that the Claimant submitted his "declaration-notice" to the Land Court on September 7,
  2020, without any attorney's representation and attached a translation into German.
Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 8 of 17 Page ID #:415
                                           Page 7


  In the "declaration-notice", the Claimant party mentions that he was the "financial
  manager" of the Complainant party during the Complainant party’s debt restructuring
  procedure. The Claimant does not mention that he is the insolvency administrator of the
  Complainant party or that the Complainant party does not have (no longer has) the right
  to collect debts on its own behalf or to conduct proceedings.

  In addition, the Claimant also submitted a “legal opinion” dated 12.09.2020 (ON 144). It,
  particularly, says: "In accordance with Article 213.9 of Federal Law of 26.10.2002 No. 127-
  FZ, a financial manager has the right to participate in the debt restructuring procedure as
  a third party (...) In addition, in accordance with Articles 213.12-213.23 of Federal Law of
  26.10.2002 No. 127-FZ "On Insolvency (Bankruptcy)" in respect of debts of persons against
  whom the debt restructuring procedure has been initiate. This plan must be submitted to
  the financial manager and approved by the court (...) In connection with the
  circumstances that have led to the recognition of the bankruptcy petition of JSCB
  "Absolut Bank" (PJSC) against Vitaly Ivanovich Smagin to be legitimate, the involvement
  of his financial manager as a third party to the court proceedings previously opened by
  the person in respect of whom the debt restructuring procedure was initiated seems to
  be the most appropriate and, to the maximum extent, legal way to exercise his rights, as
  well as the rights of his creditors and debtors"(ON 144).

  For all these reasons, the Russian procedure is a debt settlement procedure or rather a
  debt restructuring procedure for the Complainant party. In this case, the Claimant acts
  as a financial manager, who, even in Russian court proceedings, is a third party and not
  a party to the proceedings. In this regard, neither in the Russian legal proceedings, nor in
  these proceedings, the powers of the Complainant party to conduct proceedings have
  not, by definition, been revoked, therefore it can continue to perform procedural actions
  in terms of these proceedings. Thus, in Russia, in fact, there are no bankruptcy
  proceedings against the Complainant party, therefore the current proceedings cannot
  be suspended in accordance with Art. 20 paragraph 1 of the Enforcement Procedure
  Act.

  Thus, the Claimant party's claim for bail was no longer subject to consideration. Based on
  the foregoing, the court made this decision.

                                     Princely Land Court
                                  Vaduz, November 23, 2020
                                        Dr Roger Beck
                               Judge of the Princely Land Court
Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 9 of 17 Page ID #:416
                                          Page 8




                                                                         Certified

   /*stamp*/: PRINCELY LAND
             COURT/
                                                       Iris Feuerstein




  Appeal
  An appeal against this ruling can be lodged with the Princely Court of Appeal, Vaduz,
  within 14 days without extension from the date of delivery of the writ of appeal. The writ
  of appeal shall be submitted in writing in duplicate to the Princely Land Court in Vaduz,
  but it can also be declared orally for the record. It shall contain a specific statement
  about the extent to which the ruling is challenged, a brief description of the grounds for
  the challenge (causes for the writ of appeal), the factual arguments and evidence, using
  which the causes for the complaint can be proved true, and a statement whether the
  ruling should be cancelled or changed, and if applicable, what was requested (Claim for
  the Writ of Appeal).

  If the amount of money declared in the enforcement claim or the value of the subject
  matter in dispute does not exceed CHF 5,000.00 (petty case), then the ruling of the
  Princely Land Court may be challenged by filing an appeal solely on the grounds listed in
  paragraph 485 of the Civil Procedure Code.
Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 10 of 17 Page ID #:417
                                                                                                 Tf'lSr;             : jU.o rv 0
                                                                                                               Advocatur
                                                                                                                                   /   .
                                         FORSTENTUM LIECHTENSTEIN                                           25. Nov . 2020
                                                   FORSTLICHES                                           Seeger, Frick & Partner


                                                                                                                nAl:? o/ ,ixJL
                                         LANDGERICHT
                                                                                                     r
                                                                                   Aktenzeichen bitte immer anfuhren
                                                                                                 08 EX.2016.5802
                                                                                                         ON 158

                                             BESCHLUSS
   Das FOrstliche Landgericht in Vaduz hat durch den Furstlichen Landrichter Dr.
   Roger Beck in der Rechtssache der

   betreibenden Partei:                            Vitaly Ivanovich Smagin, Russische Federation
                                                   vertreten durch Advocatur Seeger, Frick & Partner
                                                   AG, Landstrasse 81, 9494 Schaan

   wider die

   verpflichtete Partei:                           Ashot YEGIAZARYAN, REDACTED
                                                   USA-90210 Beverly Hills,California
                                                   vertreten durch Schurti Partners Rechtsanwalte
                                                   AG, Zollstrasse 2, 9490 Vaduz



   Antragsteller:                                  Evgeniy Nikolaevich Ratnikov
                                                   Russische Foderation
                                                   vertreten durch Mag. Christian Maitz, Industriering
                                                   14, 9491 Ruggell

   wegen:                                          Exekutionsbewilligung ( StW: CHF 91 ' 605'445.97)


                                             beschlossen:
          Der Antrag des Antragstellers, das Furstliche Landgericht mdge
          das gegenstandliche Verfahren zu 08 EX. 2016.5802 gemass Art.
          51 EO iVm § 159 ZPO iVm Art. 20 Abs 1 KO unterbrechen, wird
          abaewiesen.

          Der Antragsteller ist schuldig, der betreibenden Partei die mit
          CHF 1 ‘ 663.20 bestimmten Kosten der Ausserung zum
          Unterbrechungsantrag, dies binnen vier Wochen bei sonstiger
          Eekution zu bezahlen.




            SPANIAGASSE 1   •   9490 VADUZ   •   TELEFON + 423 - 236 61 11   •   TELEFAX + 423   -   236 65 39
Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 11 of 17 Page ID #:418


                                       Seite 2




                                  Begrundung:

   Mit dem hg. am 11.09.2020 eingelangten Antrag (ON 141 a) beantragt der
   Antragsteller wie im Spruch ersichtlich und brachte dazu vor:


   Beim Antragsteller handle es sich urn den am 20.08.2020 vor dem
   Konkursgericht Moskau bestellten Masseverwalter der betreibenden Partei.
   Gemass § 159 iVm Art. 20 Abs 1 KO wurden durch eine Konkurseroffnung
   samtliche Rechtsstreitigkeiten, in denen der Gemeinschuldner Partei ist, ex
   lege unterbrochen werden, soweit diese das zur Konkursmasse gehorende
   Vermogen betreffen wOrde. Dies gelte auch fur hangige Exekutions- und
   Rechtsmittelverfahren. Die Unterbrechung trete ipso facto ein. Der Beschluss
   uber den Eintritt der Unterbrechung habe nur deklarative Wirkung. Mit der
   Konkurseroffnung verliere der Gemeinschuldner die Verwaltungs- und
   Vertretungsbefugnis     uber    die   Konkursmasse    und    konne    keine
   Verfahrenshandlungen mehr setzen. Dies sei der Prozessunfahigkeit
   gleichzusetzen und begrOnde eine amtswegig wahrzunehmende Nichtigkeit
   des von diesem Mangel betroffenen Verfahrens. An die Stelle des
   Gemeinschuldners trete der Masseverwalter namens der Konkursmasse. Der
   Masseverwalter sei durch die Konkurseroffnung Verfahrenspartei. Der
   Antragsteller weist zudem auf Art. 1 Z 6 russInsG hin, wonach bei Fehlen
   internationaler Vertrage, Entscheidungen auslandischer Gerichte in
   Konkursangelegenheiten in Russland auf Grundlage der Gegenseitigkeit
   anerkennt werden wurden (ON 141 a) .

   Der Antrag wurde der betreibenden und verpflichteten Partei zur Ausserung
   zugestellt. Seitens der verpflichteten Partei ist keine Ausserung eingelangt. Die
   betreibende Partei ausserte sich zum Antrag des Antragstellers
   zusammengefasst wie folgt ( ON 154, ON 155, ON 156 und ON 157) :

   Der Antrag des Antragstellers stelle einen Zwischenstreit dar und sollte der
   Betreibende in diesem obsiegen, stunde ihm eine Kostenersatzanspruch zu,
   wobei mangels entsprechender Abkommen zwischen Liechtenstein und der
   Russischen Foderation dieser nicht vollstreckt werden konnte und sohin ein
   Kautionsantrag gestellt werden wurde. Dem Antragsteller komme kein
   Befreiungstatbestand zugute und der voraussichtliche Verfahrensaufwand
   erstrecke sich auf eine Tagsatzung zur Beweisaufnahme, in welcher neben
   dem Betreibenden und dem Antragsteller auch Pavel Viktorovich Novikov
   einzuvernehmen sei. Erforderlich sei auch ein Sachverstandiger fur russisches
   Insolvenzrecht einzuvernehmen. Die Sicherheitsleistung belaufe sich sohin auf
   CHF 211 ‘ 680.00.
Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 12 of 17 Page ID #:419


                                       Seite 3




   Der Antragsteller behaupte, dass in Moksau uber das Vermogen des
   Betreibenden ein Konkursverfahren eroffnet worden sei. In Moskau gebe es
   aber kein Konkursverfahren im liechtensteinischen Sinn. Richtig sei, dass ein
   Moskauer Handelsgericht hinsichtlich des Vermogens des Betreibenden zu
   Aktenzeichen A 40- 17597 /20-4-36F mit Verfugung vom 20.8.2020 ein Verfahren
   eroffnet habe. Dabei handle es sich um eine Verfahrensart, die dem
   liechtensteinischen Nachlassvertragsverfahren ahnle. Dieses Verfahren sei ein
   vorgelagerter Schuldenregulierungsprozess und kein Konkursverfahren und sei
   in der russischen Insolvenzverordnung geregelt. Der Antragsteller versuche,
   dieses laienhaft und oberflachlich als Konkurs- oder Insolvenzverfahren zu
   bezeichnen. Beim ersten Abschnitt im russischen Insolvenzrecht handle es sich
   um ein Regulierungsverfahren und sei dazu da, eine ordentliche Zahlung der
   Schulden zu uberwachen und einen Zahlungsplan festzustellen. Es werde ein
   Finanzverwalter ernannt, dem allerdings nicht die Rolle des Masseverwalters
   zukomme. Dieser sammle Informationen, berufe die Glaubigerversammlung
   ein, fOhre das entsprechende Protokoll und bringe Vorbehalte oder
   Empfehlungen         zum       Zahlungsplan      an.      Wahrend       dem
   Schuldenregulierungsverfahren durfe der Schuldner ohne Zustimmung des
   Finanzverwalters keine neuen Guter oder Geschaftsanteile uber RUB 50 * 000.00
   erwerben, keine Darlehen gewahren oder Garantien eingehen,
   Vermogenswerte ubertragen oder verpfanden. Wenn der Schuldner dies
   ohne Zustimmung tue, dann konne der Finanzverwalter die Dispositionen beim
   Konkursgericht anfechten, diese seien jedoch nicht automatisch nichtig. Der
   Finanzverwalter habe keine Verfugungsgewalt uber das Vermogen des
   Schuldners. Letzterer konne trotzdem Schuldner betreiben, Gerichtsverfahren
   fortfuhren und sei auch vollstandig zum Inkasso bevollmachtigt. Alle
   Glaubiger konnten nach wie vor gultig an ihn zahlen und er konne jede
   Forderung fallig stellen. Der Finanzverwalter konne einem Gerichtsverfahren
   des Schuldners beitreten und wurde nach der liechtensteinischen Diktion zu
   einem Nebenintervenienten. Ob das Verfahren aufgrund des Moskauer
   Entscheids als Konkurs im Ausland gemass Art. 5 Abs 2 KO zu qualifizieren sei,
   sei unter Berucksichtigung der Vielfalt der Insolvenzbereinigung in den
   Rechtsordnungen zu bestimmen. Erforderlich sei, dass das auslandische
   Insolvenzverfahren den Grundsatzen der liechtensteinischen Konkursordnung
   entspreche.

   Der Betreibende befinde sich im Schuldenregulierungsverfahren und so habe
   der Betreibende die Moglichkeit, seine Verbindlichkeiten unter Aufsicht des
   Gerichts und des Finanzverwalters zu restrukturieren. Sollte dies misslingen und
   es zur nachsten Phase kommen, konne von einem Auslandskonkurs
   gesprochen werden. Ein weiterer Unterschied sei, dass der Betreibende
   wahrend des Sanierungsverfahrens die Verfugungsgewalt uber sein
   Vermogen nicht verliere, selbst wenn bestimmte Geschafte der Aufsicht und
   moglichen gerichtlichen Anfechtung durch den Finanzverwalter unterliegen.
Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 13 of 17 Page ID #:420


                                      Seite 4




   Der Finanzverwalter habe kein eigenes Entscheidungsrecht, sondern konne
   nur gerichtliche Antrage stellen. Der Betreibende sei weiterhin berechtigt,
   Forderungen im eigenen Namen einzuziehen. Er behalte die Prozess- und
   Handlungsfahigkeit und fuhre seine Prozesse selbst.

   Der Betreibende befinde sich daher in keinem Konkursverfahren, sodass es
   gegenstandlich an den Voraussetzungen einer Unterbrechung fehle. Sinn der
   Unterbrechung sei es, dem Masseverwalter Zeit zu geben, sich zur
   Anerkennung der Forderung Oder Fortfuhrung des Verfahrens zu erklaren.
   Dem Finanzverwalter stehe aber keine solche Verfugungsbefugnis zu. Das
   russische Schuldenregulierungsverfahren habe keine Unterbrechungswirkung.

   Fur anhangige Exekutionsverfahren gelte die Unterbrechungswirkung der
   Konkurseroffnung gemass Art. 20 Abs 1 KO nicht. Diese wurden nicht
   unterbrochen werden. Selbst wenn der Moskauer Entscheid im Inland
   Rechtsfolgen entfalten wurde, wurde es nicht zu keiner Unterbrechung des
   aktiven Exekutionsverfahrens kommen.

   Der Antragsteller behaupte nicht, dass das derzeit hangige russische
   Verfahren mit dem liechtensteinischen Konkurs vergleichbar sei. Er bringe nur
   zum liechtensteinischen Konkursrecht etwas vor. Er behaupte auch nicht, dass
   der Betreibende die VerfOgungsgewalt uber sein Vermogen verioren habe
   oder dass das russische Verfahren in Russland eine Unterbrechungswirkung
   habe.

   Hinsichtlich der Anerkennung konkursrechtlicher Entscheidungen zwischen
   Liechtenstein und Russland wird vorgebracht, dass keine bilateralen
   Abkommen uber die Anerkennung insolvenzrechtlicher Entscheidungen
   bestehen und es gebe keine Gegenrechtserklarung der Regierung. Gemass
   Art. 5 Abs 2 KO sei das im Inland befindliche bewegliche Vermogen der
   auslandischen Konkursbehorde auf deren Verlangen auszufolgen, sofern nicht
   der Konkurs im Inland eroffnet werde. Die Ausfolgung sei abzulehnen, insoweit
   der auslandische Staat nicht Gegenseitigkeit beobachte. Seitens russischer
   Gerichte werde gegenuber den in Leichenstein eroffneten Insolvenzverfahren
   keine Gegenseitigkeit gewahrt. In Russland wurde ein liechtensteiner Konkurs
   nicht anerkannt werden.

   Der vom Antragsteller vorgelegte Moskauer Entscheid sei teilweise tendenzios
   bzw falsch ubersetzt worden. So ziehe sich die Bezeichnung Konkursverwalter
   Ober die gesamte Ubersetzung, obwohl die deutsche Ubersetzung das Wort
   „ finanz-„ enthalten musste. Der Antragsteller sei nicht zum Masseverwalter,
   sondern zum financial manager und damit zum Aufseher uber das Vermogen
   des betreffenden Schuldners bestellt worden. Vom Moskauer Gericht sei nicht
   der Konkurs, sondern die Umstrukturierung der Schulden gewahrt worden. Die
Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 14 of 17 Page ID #:421


                                       Seite 5




   Voraussetzungen     fur    die   Unterbrechung     des      gegenstandlichen
   Exekutionsverfahrens seien daher nicht gegeben ( ON 154 ) .

   Abschliessend brachte die betreibende Partei vor, dass kein Konkursverfahren
   im Ausland vorliege, dem die Unterbrechungswirkung nach Art. 20 Abs 1 KO
   zukommen wOrde. Im Zivilverfahren zwischen dem Antragsteller und dem
   Verpflichteten vor dem United States District Court for the Central District of
   California ( AZ: 2:14-cv-09764-RGK-PLA ) begehre der Antragsteller mit Eingabe
   vom 14.09.2020 zufolge des Moskauer Entscheids einschreiten zu durfen und
   habe dies damit begrundet, dass er den Schutz der Interessen der Glaubiger
   des Betreibenden, welcher durch Aufsicht und Verhinderung der
   Vermogensverstreuung sichergestellt werden solle. Dieser Antrag sei mangels
   vorgangigen Antrags auf Anerkenntnis des Antragstellers als gesetzlicher
   Vertreter des Betreibenden bzw. seines Vermogens mit Beschluss vom
   09.11 .2020 abgewiesen worden ( ON 156) .

   Die betreibende Partei brachte dazu erganzend vor, dass der Antragsteller als
   Finanzverv/ alter dem Rechtsanwalt Marc Williams, dessen Unterstutzung sich
   der Verpflichtete in Auseinandersetzungen mit dem Betreibenden in den
   Vereinigten Staaten bediene, mit E-Mail vom 07.09.2020 einen Entwurf der
   entsprechenden Eingabe zukommen. Darin finde sich kein Wort davon, dass
   der Betreibende etwa seine Verfugungsmacht uber eigenes Vermogen
   verloren hatte Oder der Unterbrechungswerber als „ Masseverwalter “
   eingesetzt worden ware. Er beschreibe selbst, dass in Moskau ein Verfahren
   „ zur Umstrukturierung derSchulden" des Betreibenden stattfinde ( ON 157) .


   Das Gericht hat hiezu erwogen:

   Gemass Art. 20 KO werden anhangige Rechtsstreitigkeiten, in denen der
   Gemeinschuldner Klager Oder Beklagter ist, mit Ausnahme der im Art. 19 Abs.
   3 bezeichneten Streitigkeiten, durch die Konkurseroffnung unterbrochen.
   Diesbezuglich hat der Furstliche Oberste Gerichtshof klargestellt, dass nach
   liechtensteinischem Recht grundsatzlich das Prinzip der Universalitat des
   Konkursverfahrens gilt ( B OGH vom 06.05.2003, 2 Cg 2001.68, LJZ 1 /04) .

   Wenn ein auslandisches Insolvenzverfahren in Liechtenstein anerkannt wird,
   hat dies zur Folge, dass damit ab dem Zeitpunkt der Konkurseroffnung im
   Ausland die nach liechtensteinischem Prozessrecht zu beurteilende und eine
   Prozess vora ussetzung           darstellende       ProzessfOhrungsbefugnis
   ( Prozesslegitimation) auf den auslandischen Insolvenzverwalter ubergeht
   ( siehe dazu auch LES 2002, 302f ) .

   Der Furstliche Oberste Gerichtshof hat darauf hingewiesen, dass ein
   „ Auslandskonkurs “ uber das Vermogen einer Partei nur dann Rechtsfolgen im
Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 15 of 17 Page ID #:422


                                         Seite 6




   Inland entfalten kann, wenn der betreffende auslandische Staat die
   Gegenseitigkeit beobachtet ( B OGH vom 06.05.2003 zu 2 Cg 2001.68, LJZ
   1 / 04) .

   Das Furstentum Liechtenstein hat mit Russland keine bilateralen
   Konkursvertrage         abgeschlossen.      Allerdings      wurde     das    strikte
   Territorialitatsprinzip etwa durch die Bejahung der Partei- und Prozessfahigkeit
   einer schweizerischen Konkursverwaltung auch im liechtensteinischen Prozess
   „ gelockert “ ( LES 1982, 81 ) . Zudem hat der Furstliche Oberste Gerichtshof das
   „ Anerkenntniserfordernis“ der Gegenseitigkeit auch im Verhaltnis zu
   Deutschland - auf der Grundlage der §§ 237, 238 dKO, der Rechtspraxis der
   deutschen Gerichte sowie der dlnsO und Art 102 dEG InsO - bejaht. Das
   deutsche        Insolvenzrecht     stecke   die     jeweiligen    Befugnisse    des
   Insolvenzverwalters       ab, weshalb       der deutsche Insolvenzverwalter
   grundsatzlich alle Befugnisse ausuben durfe, die ihm nach deutschem Recht
   zustehen wurden ( B OGH vom 06.05.2003 zu 2 Cg 2001.68, LJZ 1 /04) . Demnach
   ist gemass hiesiger Rechtsprechung fur die Bejahung der Partei- und
   Prozessfahigkeit eines auslandischen Masse- Oder Insolvenzverwalter in einem
   Inlandsverfahren primar relevant, dass die jeweilige Person im auslandischen
   Verfahren rechtlich als Masse- bzw Insolvenzverwalter und damit als Partei
   beurteilt wird.

   Auch im gegenstandlichen Verfahren behauptet der Antragsteller, er sei
   Masseverwalter der betreibenden Partei. Er tragt aber nicht vor, was im
   russischen Verfahren seine diesbezuglichen Befugnisse sind und welche
   ( Verfahrens-) Rechte der betreibenden Partei weiterhin zukommen. Er
   behauptet lediglich betreffend das gegenstandliche Verfahren, dass mit
   Konkurseroffnung      der  Gemeinschuldner     die    Verwaltungs-    und
   Verfugungsbefugnis uber die Konkursmasse sowie die Prozessfuhrungsbefugnis
   verliere.

   Demgegenuber tragt die betreibende Partei vor, dass der Antragsteller
   lediglich Finanzverwalter ohne eigenes Entscheidungsrecht sei und nur
   gerichtliche Antrage stellen konne. Die betreibende Partei habe weiterhin die
   VerfOgungsmacht Ober sein Vermogen und sei berechtigt, Forderungen im
   eigenen Namen einzuziehen. FOr seine Prozesse habe die betreibende Partei
   weiterhin die Prozess- und Handlungsfahigkeit und fuhre diese selbst.

   Diese Ausfuhrungen der betreibenden Partei lassen sich auf die „ Erkldrung -
   Mitteilung ' des Antragstellers (ON 141 ) stutzen. Bei dieser Erklarung handelt es
              1



   sich um dasselbe Dokument, welches dem gegenstandlichen Antrag
   beigefugt war und auf welches der Antragsteller seinen Antrag stOtzt. Der
   Unterschied liegt einzig darin, dass der Antragsteller seine „ Erkldrung -
   Mitteilung" am 07.09.2020 dem Landgericht noch noch ohne anwaltliche
   Vertretung vorlegte und dabei eine deutsche Ubersetzung beifugte. In der
Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 16 of 17 Page ID #:423


                                        Seite 7




   „ Erklarung      Mitteilung " erwahnt der Antragsteller selbst, er sei
   „Finanzverwalter “ der betreibenden Partei wahrend des Verfahrens zur
   Umstrukturierung der Schulden der betreibenden Partei. Auch der
   Antragsteller erwahnt nicht, dass er MasseverwaIter der betreibenden Partei
   sei Oder dass die betreibende Partei nicht ( mehr) berechtigt sei, im eigenen
   Namen Forderungen einzuziehen Oder Prozesse zu fuhren.

   Zudem hat der Antragsteller auch das „Rechtsgutachten “ vom 12.09.2020
   vorgelegt ( ON 144 ) . Darin wird unter anderem folgendes festgehalten: Jn
   Ubereinstimmung mit dem Artikel 213.9 des Foderalen Gesetzes Nr. FI- 127
   vom     26.10.2002     ist  der      Finanzverwalter    berechtigt,   sich   am
   Schuldenbereinigungsverfahren zu beteiligen, als eine Drittperson ( ...) Ferner
   kann gemass Artikeln 213.12-213.23 des Foderalen Gesetzes Nr. FZ- 127 vom
   26.10.2002 zu Insolvenz ( Konkurs ) in Bezug auf die Schulden der Person, gegen
   die ein Schuldenbereinigungsverfahren aufgestellt werden. Dieser Plan ist
   dem Finanzverwalter zu ubermitteln und vom Gericht anzuerkennen ( .. .) Da
   Umstande entstanden sind , in deren Folge der Insolvenzantrag der AKB
   Abso\ ut Bank ( PAO) gegen smagin, Vitali Ivanovitch, als begrundet
   anerkannt wurde, scheint die Involvierung seines Finanzverwalters als Dritter in
   die Gerichtsverhandlungen, frOher eroffnet durch die Person, gegen die ein
   Schuldenbereinigungsverfahren eingeleitef wurde, die sinnvollste und im
   hochsten Grad gesetzliche Weise zur Wahrnehmung seiner Rechte, sowie der
   Rechte seiner Kreditgeber und Debitoren zu sein " ( ON 144) .

   Aus all diesen Grunden handelt es sich beim russischen Verfahren um ein
   Schuldenbereinigungsverfahren bzw ein Verfahren zur Umstrukturierung der
   Schulden der betreibenden Partei. Dabei fungiert der Antragsteller als
   Finanzverwalter, der selbst im russischen Verfahren Dritter und nicht Partei ist.
   Vor     diesem    Hintergrund      ist   der    betreibenden      Partei    die
   Prozessfuhrungsbefugnis weder im russischen, noch im gegenstandlichen
   Verfahren grundsatzlich entzogen, sodass sie im gegenstandlichen Verfahren
   weiterhin Prozesshandlungen vornehmen kann. Daher liegt in Russland
   betreffend die betreibende Partei kein eigentliches Konkursverfahren vor,
   sodass das gegenstandliche Verfahren nicht gemass Art 20 Abs 1 EO zu
   unterbrechen ist.

   Daher war auf den Kautionsantrag der betreibenden Partei nicht mehr
   einzugehen. Es war spruchgemass zu entscheiden.

                               Furstliches Landgericht
                                 Vaduz, 23.11.2020
                                   Dr. Roger Beck
                               Furstlicher Landrichter
Case 2:20-cv-11236-RGK-PLA Document 2-3 Filed 12/11/20 Page 17 of 17 Page ID #:424


                                       Seite 8




                                            Fur die Richtigkeit der Ausfertigung


                                                          Iris Feuerstein




   Rechtsmittel
   Gegen diesen Beschluss ist binnen der unerstreckbaren Frist von 14 Tagen ab
   Zustellung das Rechtsmittel des Rekurses an das Furstliche Obergericht, Vaduz,
   zulassig, Der Rekurs ist schriftlich in zweifacher Ausfertigung beim Furstlichen
   Landgericht in Vaduz einzubringen, kann aber auch mundlich zu Protokoll
   erklart werden. Er hat eine bestimmte Erklarung, inwieweit der Beschluss
   angefochten wird, die ebenso bestimmte kurze Bezeichnung der Grunde der
   Anfechtung (Rekursgrunde ), das tatsachliche Vorbringen und die
   Beweismittel, durch welche die Wahrheit der Rekursgrunde erwiesen werden
   kann, und die Erklarung, ob die Aufhebung oder Abanderung des Beschlusses
   und gegebenenfalls welche beantragt werde ( Rekursantrag) zu enthalten.

   Wenn die im Exekutionsantrag geforderte Geldsumme oder der Wert des
   Streitgegenstandes den Betrag von CFIF 5'000.00 nicht ubersteigt
   ( Bagatellsache ), kann der Beschluss des Furstlichen Landgerichts nur wegen
   der in § 485 ZPO aufgezahlten GrOnde mittels Rekurs angefochten werden.
